DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 1-19 and 21 are pending in the application. Claim 8 is withdrawn from consideration. Claim 20 was cancelled and claim 21 was newly added in the amendment filed 2/26/21.
The rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Biel et al. (US 2018/1250405A1) is withdrawn due to the cancelation of the claim 20.
The rejection of claims 1-7 and 9-20 under 35 U.S.C. 103 as being unpatentable over Alfheim et al. (US 6,498,945B1) in view of Biel et al. (US 2018/1250405A1) and in further view of Tachibana et al. (US 2003/0092667A1) is maintained but modified to include newly added claim 21.

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7,9-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfheim et al. (US 6,498,945B1) in view of Biel et al. (US 2018/1250405A1) and in further view of Tachibana et al. (US 2003/0092667A1) as stated in the office action mailed 8/26/20.
With regards to the newly added claim 21, 
Alfheim et al. (US 6,498,945B1) discloses that the sensitizer compound may if desired include a vector moiety which serves to modify its biodistribution. Examples 20 of suitable vectors include antibodies, antibody fragments, proteins and oligopeptides which have affinity for cell surface receptors, etc. (column 11, lines 19-26; column 41, lines 8+, especially lines 16 and 19).
Applicant asserts that the ‘945 patent is focused on “water soluble polymers (e.g. hexamers and higher polymers), in particular polyalkyleneoxide compounds” as effective sensitizer agents in sonodynamic therapy (SDT). This sensitizer polymer, according to the '945 patent, may be conjugated to a variety of agents such as a chromophore, a vector (such as an antibody) and a surfactant. However, in the context of the '945 patent, "conjugate" contains the water soluble polymer. ("By a conjugate is meant a composition of matter, e.g. a compound or aggregate, which contains a polymeric moiety"). Thus, even if the conjugate of the '945 patent contains as chromophore and a chromophore can include a phthalocyanine dye, such dye is conjugated to the water soluble polymer, and the polymer is acting as the sensitizer agent. ("Viewed from a further aspect the invention provides the use of a physiologically tolerable water-soluble polymer compound or a conjugate thereof for the manufacture of a sensitizer composition for use in a method of sonodynamic therapy."). The chromophore in such conjugates is acting as a reporter, such as for imaging. This is unlike the claims of the present application where IRDye700 is acting as the sonosensitizer (not a reporter) and it is conjugated to a moiety to result in targeted cell impairment or destruction.

("monomeric" dyes).
Therefore, the reference of ‘945 explicitly teaches that the phthalocyanines are sensitizers which are cytopathic to diseased cells and cells that cause disease. The sensitizers are sonodynamic therapy agent for SDT agent upon application of ultrasound acoustic energy. "Cytopathogenic" is herein meant to include the terms cytotoxic, cytolytic, cytocidic, cytoclastic, cytostatic as well as other descriptors which relate to the onset or potentiation or initiation of cell death, cell fragmentation, cell rupture, cell dormancy, or change in one or more cellular function to effect a change from a diseased to a non-diseased state including from infection to non-infection, relative to the human or animal body. 
SDT has an advantage over PDT in that ultrasound penetrates more deeply into the body than the light used in PDT which is rapidly diffused by scattering over millimeter distances. In PDT, a dye compound, e.g. a porphyrin, which accumulates at a disease site (e.g. a tumor) is administered to the patient where after the disease site is illuminated with light of a wavelength absorbed by the dye compound. The resultant localized presence of singlet oxygen destroys cells at the disease site.
Applicant asserts while the '945 patent uses the word "carrier," this term is used in the '945 patent to describe components like water, solutions or dispersions as vehicles to facilitate administration, not carrier moieties of the sonosensitizer agent to facilitate its delivery to a cancer cell. As such, one of ordinary skill would not conclude that the '945 patent teaches a carrier moiety as presently claimed.
The specification states that a carrier is a nanoparticle or a targeting agent ([0038]). The

Alfheim et al. (US 6,498,945B1) discloses that the sensitizer compound may if desired include a vector moiety which serves to modify its biodistribution. Examples 20 of suitable vectors include antibodies, antibody fragments, proteins and oligopeptides which have affinity for cell surface receptors, etc. (column 11, lines 19-26; column 41, lines 8+, especially lines 16 and 19). The sensitizer agent comprises a water-soluble compound or a conjugate. The conjugate comprises a polymeric moiety conjugated to one or more further moieties.
Applicant asserts that Biel et al. does not teach or suggest that the IRDye700 is to be used as a sonosensitizer in the manner as presently claimed.
The reference of Biel et al. was used to teach that IRDye700Dx may be bound to an antibody, or a virus particle, such as a viral capsid (L1 capsid proteins). A cetuximab-IRDye700Dx conjugate can be used for treatment of tumors via PIT.
Phathlocyanine dyes are a group of photosensitizer compounds that are used in photodynamic therapy (p16, [0229]).
The reference of Alfheim et al. teaches that SDT has an advantage over PDT in that ultrasound penetrates more deeply into the body than the light used in PDT which is rapidly diffused by scattering over millimeter distances. In PDT, a dye compound, e.g. a porphyrin, which accumulates at a disease site (e.g. a tumor) is administered to the patient where after the disease site is illuminated with light of a wavelength absorbed by the dye compound. The resultant localized presence of singlet oxygen destroys cells at the disease site.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the IRDye700Dx of Biel et al. in the method of SDT of Alfheim et al. as Biel et al. teaches that phathlocyanine dyes are used for PDT and PIT and Alfheim et al. teaches that SDT has an advantage over PDT in that ultrasound penetrates more deeply into the body
.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618